Citation Nr: 0415371	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for tinnitus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1979 to 
September 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating determination of 
the Department of Veterans Affairs (VA) Regional office (RO) 
located in Roanoke, Virginia.  

During the course of the appeal the veteran moved to 
Maryland.  As such, the Baltimore, Maryland RO is listed on 
the title page of the this decision.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With regard to the appellant's claims for service connection, 
the Board notes that there has been no VCAA letter issued 
from the RO and the Board has been prohibited from curing 
this defect.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

With regard to the issue of service connection for tinnitus, 
the Board notes that while the veteran has been afforded 
several VA audiological examinations, there has been no 
opinion rendered as to the etiology of the veteran's tinnitus 
and whether it is related to service.  

As to the issue of service connection for a right knee 
disorder, the Board observes that the veteran has indicated 
that his left knee and right knee disorders might be related.  
In this regard, the Board notes that service connection is 
warranted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2003).  The Court has also held that service 
connection can be granted for disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disease or injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2003).  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) is completed.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for a right knee disorder, migraine 
headaches, tinnitus, or a low back 
disorder.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any tinnitus that 
may be present.  The claims folder should 
be made available to the examiner.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  Following 
examination, the examiner is requested to 
render the following opinion:  Does the 
veteran currently have tinnitus?  If so, 
what is the etiology of this disorder and 
is it at least as likely as not related 
to service?

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any low back 
disorder that may be present.  The claims 
folder should be made available to the 
examiner.  All appropriate tests and 
studies should be performed and all 
findings must be reported in detail.  
Following examination, the examiner is 
requested to render the following 
opinion:  Does the veteran currently have 
a low back disorder?  If so, what is the 
etiology of this disorder and is it at 
least as likely as not related to 
service?  Complete detailed rationale 
must be given for each opinion that is 
rendered.  

5.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature and etiology of any current 
right knee disorder.  All necessary 
special studies should be performed and 
all pertinent clinical findings reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.  The examiner should offer an 
opinion on the question of whether it is 
at least as likely as not that any 
current right knee disorder is related to 
service.  Complete detailed rationale 
must be given for each opinion that is 
rendered.

The examiner is also requested to render 
an opinion as to whether the veteran's 
service-connected left knee disorder 
caused or has aggravated any current 
right knee disorder, if found.  In the 
event that the examiner finds that the 
left knee disorder did not cause but has 
aggravated a right knee disorder, then 
the examiner should address each of the 
following medical issues: (1) The 
baseline manifestations which are due to 
the effects of the non-service connected 
right knee disorder (2) The increased 
manifestations which, in the examiner's 
opinion, are proximately due to the 
service-connected left knee disorder, 
based on medical considerations, and (3) 
The medical considerations supporting an 
opinion that increased manifestations of 
a right knee disorder are proximately due 
to the service-connected left knee 
disorder.  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.

6.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

7.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development any of the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


